Title: John Quincy Adams to Abigail Adams, 20 February 1779
From: Adams, John Quincy
To: Adams, Abigail



Hond. Mamma
Passy Feby. 20th. 1779

I last night had the honour of reading a letter from you to my Pappa dated Jany. 4th. in which you complain much of my Pappa’s not writing. He cannot write but very little because he has so many other things to think of, but he can not let slip one opportunity without writing a few lines and when you receive them you complain as bad or worse than if he had not wrote at all and it really hurts him to receive such letters. But I will write upon another subject. A Charming prospect opens before me. I now begin to see a probability of returning to America. Pappa is now at liberty to return home and proposes to do it by the first safe opportunity unless he should receive counter orders which I heard him say he did not expect; it is a feast to my thoughts to go home, to run about to my Grandpappa’s and grandmamma’s, my uncles &c. The joy of meeting my Mamma, sister and brothers will be greater than all the pain I suffer’d when I took my leave of them severe as that was and the pleasure of telling the tale of my travels and adventures will be some compensation for the toils and dangers I have gone through in the course of them but possibly this pleasing dream may be all disapointed by a battle at sea, by captivity or by shipwreck. All that I can say is gods will be done. I am my ever honoured and ever revered Mamma your dutiful son,

John Q. Adams

